 

Case 1:19-cr-00632-GBD Document 20 Filed 03/16/20 Page 1 of 2
U.S. Department of Justice

   

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew 's Plaza
New York, New York 10007

March 16, 2020

The Honorable George B. Daniels

Chief United States District Judge Man ,
Southern District of New York
500 Pearl Street

New York, New York 10007

  

Re: United States v. William Bradley, a/k/a “Red,” 19 Cr. 632 (GBD)

 

Dear Judge Daniels:

A status conference in the above-captioned case is scheduled for March 17, 2020, at 10
a.m. The Government writes respectfully to request that the Court adjourn the status conference
for approximately 60 days.

The Government and the defense have been actively engaged in discussions regarding
possible pre-trial disposition. However, the parties do not expect to be able to complete these
discussions prior to the scheduled conference. Moreover, as the Court is aware, defense counsel’s
ability to communicate with and visit the defendant has been restricted, and will continue to be for
at least 30 days, as a result of measures taken in response to the spread of COVID-19. Therefore,
the Government requests that the Court adjourn the status conference for approximately 60 days,
to allow these discussions to continue.

In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from March 17, 2020 to the date
that the conference is rescheduled, to permit the parties to continue discussions of possible pre-
trial disposition. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A).

 
 

Case 1:19-cr-00632-GBD Document 20 Filed 03/16/20 Page 2 of 2
Page 2

The undersigned has conferred with counsel for the defendant, who has consented to the
adjournment and exclusion of time.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

go
By: PRY —

Brett M. Kalikow

Assistant United States Attorneys

(212) 637-2220

ce: Jean Barrett, Esq. (via ECF)
